Citation Nr: 1819458	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-38 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is associated with the Veteran's electronic claims file.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observes that the medical evidence of record documents diagnoses of PTSD, depressive disorder NOS, and generalized anxiety disorder.  See, e.g., a VA treatment record dated September 2011 located in the Legacy Content Manager Documents.  As will be discussed below, the Board finds that the Veteran's diagnosed PTSD is related to his in-service stressor.  Further, the medical evidence indicates that the Veteran's is manifested in part by his diagnosed depressive disorder and generalized anxiety disorder.  As such, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, and generalized anxiety disorder.


FINDINGS OF FACT

1. In a May 1998 decision, the Board denied entitlement to service connection for a left arm disorder.

2.  Evidence submitted since the May 1998 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for a left arm disorder.  

3.  The Veteran's currently diagnosed PTSD was precipitated by a traumatic event that he experienced during active service.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision that denied entitlement to service connection for a left arm disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Since the May 1998 decision, new and material evidence has not been received, and the claim of entitlement to service connection for a left arm disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The Veteran has PTSD that was incurred in active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letter to the Veteran in December 2011.  See 38 U.S.C. §§ 5102 , 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012)).  The December 2011 letter to the Veteran included the necessary information.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service connection for a left arm disorder

The Veteran seeks service connection for a left arm disorder.  The left arm disorder claim was previously denied in a May 1998 Board decision.  The Veteran did not appeal this decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issue before considering the claim on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinent Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  "New" evidence means evidence not previously submitted to the agency decision-maker.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2017).

The threshold for determining if there is new and material evidence is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

Application to reopen

In this case, the Board denied service connection for a left arm disorder in a May 1998 decision based on a finding that the evidence of record did not show an in-service disease or injury that was related to a current left arm disorder.  The Veteran did not appeal the May 1998 Board decision and therefore, this decision became final.        
At the time of the prior final Board decision, the record included the Veteran's statement that he suffered from a left arm disorder which was caused by an injury to the arm experienced on the day of his discharge from service.  The record also included the Veteran's service treatment records which were absent complaints of or treatment for an injury to the left arm.  

Post service VA treatment records dated August and September 1995 reflected his complaints of left arm weakness and pain and that the condition had become worse since he suffered in injury in July 1976 when he accidentally put his arm through a glass door.  He was diagnosed with left arm pain, status post old injury and questionable neuropathy.  The Veteran was also examined by VA in October 1995.  He complained of numbness right below the hand when he lifted heavy objects and of shooting pain in the left forearm.  The examiner noted the presence of multiple old healed lacerations on the left arm and diagnosed old healed multiple lacerations.

In February 1997, the Veteran testified at a personal hearing.  He reiterated his in-service injury and reported that he was first treated after the injury in 1976 at Balboa Naval Hospital.  After his return to Alabama the next day, he sought follow-up treatment at the Birmingham VA Medical Center.  He asserted that his left arm was weaker than the right, that it was quite painful, and had periods of numbness.  He indicated that he had dexterity, but lacked strength in the left arm.  The Board noted in the May 1998 decision that the Balboa Naval Hospital did not respond to a request for additional records and the Birmingham VA Medical Center indicated they had no records pertaining to the Veteran developed prior to 1995.  

In September 2011, the Veteran applied to reopen his claim of entitlement to service connection for a left arm disorder, claiming numbness of the left arm/hand.  In order to reopen the previously denied claim, the evidence submitted since the last final denial (May 1998) must be new and material.

After a thorough review of the entire record, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for a left arm disorder has not been submitted.    

The added evidence, in pertinent part, consists of the Veteran's statements as well as postservice VA and private treatment records.  
  
The associated postservice medical evidence and statements from the Veteran, while documenting complaints of left arm numbness and pain as well as his in-service injury, essentially duplicate the medical evidence and statements which were of record at the time of the previous rating decisions, namely that the Veteran has complaints of left arm pain that are due to his in-service injury.  However, there is no competent evidence which has been added to the record subsequent to the May 1998 Board denial which suggests that the Veteran has a left arm disorder that was incurred in service.  As discussed above, the Veteran's claim was previously denied on the basis that the evidence did not show an in-service disease or injury related to a current left arm disorder.      

In summary, the evidence added to the record is cumulative.  At the time of the prior decision, there was no evidence of a current left arm disorder that was related to service.  Accordingly, the Board finds that new and material evidence has not been submitted and the left arm disorder claim is not reopened.

The Court, in Shade, has established that there is a low bar to reopening a claim. However, that low bar is not met in this case.  The Board notes that the Veteran has been provided an opportunity to submit additional evidence.  In the absence of new and material evidence, the application to reopen the left arm disorder claim is denied. 

Service connection for an acquired psychiatric disorder

The Veteran contends that he has PTSD that is related to his service.  Specifically, the Veteran reports stressful incidents during service that caused the current PTSD.  In particular, the Veteran reports in June 1976, while serving as an aircraft mechanic in the VF-124 squadron in Miramar, California, two jet fighters crashed at the air station which resulted in the deaths of those on board.  The Veteran testified that as an aircraft mechanic, he was assigned to the crash recovery group and was responsible for making sure the ejection seats did not malfunction.  He further testified that almost immediately after the incidents, he began experiencing anxiety and other PTSD-type symptoms.  See, e.g., the January 2018 Board hearing transcript, pgs. 12-14. 
    
Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link between current symptomatology and the claimed in service stressors.  See 38 C.F.R. § 3.304(f) (2017).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board after July 13, 2010, the Board observes that the updated version of the law is applicable in this case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to combat status or a confirmed stressor, as discussed above, the Veteran has described in-service stressors that he believes led to the development of PTSD.  In particular, he reports that in June 1976, while serving as an aircraft mechanic in the VF-124 squadron in Miramar, California, two jet fighters crashed at the air station which resulted in the deaths of those on board.  Further, as an aircraft mechanic, he was assigned to the crash recovery group and was responsible for making sure the ejection seats did not malfunction. 

The Veteran's underwent Navy training and held a rating as an aviation structural mechanic (AME) involving the maintenance of aircraft heating, air conditioning, pressurization, oxygen and safety systems including seat and canopy ejection equipment. During the Board hearing, the Veteran testified that he was tasked with inspecting the ejection seats of the affected aircraft and was concerned that he might have been responsible for equipment failures.  He testified that later investigation showed that the ejection seats were not defective. Although personnel records show that the Veteran was restricted to his barracks for 30 days on June 3, 1976, he testified that he was actually restricted to the base and was able to continue to work.  

The Board notes that the Veteran's stressors have been verified by the United States Center for Unit Records Research (CURR), Defense Personnel Records Image Retrieval System (DPRIS).  Specifically, a DPRIS report dated May 2012 noted the 1976 Command History for Naval Air Station Miramar which revealed the jet fighters that crashed at the air station on June 24 and 25, 1976 and resulted in the deaths of 4 service members who were assigned to VF-124.  Crucially, the Veteran's service personnel records confirm his service in VF-124 at the time of the incidents and his military occupational specialty (MOS) was an aircraft mechanic which would involve inspecting a jet fighter ejection seat as a possible cause of crew death.  As such, the fact that the Veteran was stationed with VF-124 and was an aircraft mechanic at the time of the incidents is consistent with his report that he witnessed or responded to the scene of the accident.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).
 
In short, after carefully considering the matter the Board finds that there is sufficient evidence in the file which confirms the occurrence of Veteran's claimed stressors and his response to the accident.  This is particularly so, given the Veteran's credible testimony and his service personnel records which confirm his service in the VF-124 squadron and MOS as an aircraft mechanic when the unfortunate accidents occurred.  Accordingly, the Veteran's stressors regarding the two jet fighters that crashed at the Naval Air Station in Miramar in June 1976 are deemed to be corroborated.

Additionally, a VA psychologist has diagnosed the Veteran with PTSD based on the Veteran's confirmed stressors.  See a VA treatment record dated September 2011 located in the Veteran's Legacy Content Manager Documents.    

In summary, for the reasons and bases expressed above, the Board concludes that service connection for PTSD is warranted.  The appeal is allowed.

The Board also notes that, as discussed above, the Veteran has been diagnosed with depressive disorder NOS and generalized anxiety disorder.  However, these diagnosed disorders appear to be part and parcel of his now service connected PTSD.  Moreover, the Veteran has not contended that he has separate diagnosed depressive disorder NOS and generalized anxiety disorder related to service that is not related to his PTSD.  As such, the Board will not adjudicate separate issues of depressive disorder NOS and generalized anxiety disorder as these are part and parcel of the now service connected PTSD.


ORDER

The application to reopen a claim for a left arm disorder is denied.

Entitlement to service connection for PTSD is granted.




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


